Citation Nr: 1541901	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1942 to September 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim of service connection for bilateral hearing loss. Subsequently, in a separate rating decision, the RO reconsidered and continued to deny the Veteran's claim. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record reveals that the Veteran's hearing loss is etiologically/causally related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Board finds that, as the outcome of the claims decided herein are favorable to the Veteran, any error related to the VCAA on these claims is moot. See 38 U.S.C. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss is due to his military service. Specifically, he contends that, as a plane mechanic and a B-24 gunner for over 50 missions, he suffered from noise trauma from the equipment and weapons that caused his current condition. The Board finds that the record confirms that the Veteran is a combat veteran, and that the circumstances of his active duty service comports with his claims of in-service noise trauma; additionally, the medical evidence of record is at least in equipoise regarding a nexus. Therefore, in resolving all benefit-of-the-doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss is related to his military service, and that claim must be granted.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will discuss these in turn. 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Board finds that there is no question as to the fact that the Veteran currently suffers from hearing loss. The Veteran's VA examinations provided to him in May 2011 and August 2011, diagnosed the Veteran with hearing loss. In all of these audiological examinations, the Veteran's auditory threshold for both his ears registered above 40 dBs on at least one frequency, with discrimination testing consistently below 94 percent.  

The Board also finds that the Veteran's claim satisfies the second element of an in-service incurrence or injury. When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service." 38 U.S.C.A. § 1154(b) (West 2014). This presumption may be rebutted only by clear and convincing evidence. Id. 

The Board notes that the Veteran fought in several combat campaigns that is not only asserted by the Veteran, but also confirmed by his service personnel records, to include his DD Form 214. Additionally, the Board notes that the Veteran's military occupational specialty was an airplane mechanic/ gunner, which comports with the Veteran's claim of in service acoustic trauma. While the evidence of record does not reveal any in-service records of any symptoms of hearing loss, the Veteran's lay statement is sufficient to establish that his condition had its inception while in service. As such, the Board finds that the acoustic trauma due to combat as satisfying the in-service disease or injury element of claims for service-connected hearing loss. 18 U.S.C.A. § 1154(b); see also Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

Finally, to succeed in any claim for service connection, the evidence must show that there is a causal/etiological connection, or nexus, between the Veteran's in service injury/incurrence and his current disability. Here, the evidence of record must show that the Veteran's hearing loss is etiologically related to, or caused by the acoustic trauma he experienced in service. In August 2011, the Veteran was afforded a VA Compensation and Pension (C&P) examination regarding his hearing loss. The examiner diagnosed the Veteran with sensorineural hearing loss in both ears, however, concluded that the condition was not due to any noise trauma the Veteran's experienced during his active duty service. 

In his negative opinion, the VA examiner noted that more than half a century had passed since the Veteran was first diagnosed with hearing loss, and that, more significantly, during that time the Veteran worked at an aluminum plant for more than 44 years. The examiner noted, in great length the fact that the Veteran  probably also experienced noise trauma during his years at the plant, and that such safety equipment such as ear plugs were not issued to the Veteran until the latter portion of his career. However, in concluding his nexus opinion, the examiner noted that the Veteran's hearing loss is caused by a combination of his advanced age and noise trauma. 

The Board notes that this seemingly negative nexus opinion actually comports with the Veteran's claim, that noise trauma suffered from his active duty service was the root cause of his current hearing loss. To this, the Board notes that the VA examiner's ultimate conclusion only states that his hearing loss was caused by age and noise trauma, not noting what specific trauma, or from when such trauma was incurred. While the examiner provided ample opinion that the Veteran suffered additional loud noises during his career after his service, he fails to speak to if such post-service noise singularly caused the Veteran's current condition, or if such condition can be separated from the damage done by the noise trauma the Veteran experienced during service. See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability). The Board finds that without such a clear delineation with regards to the cause/etiology of the Veteran's hearing loss, the August 2011 nexus opinion puts the claim in at least equipoise. 

Consequently, in light of the evidence set for herein, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the Veteran's bilateral hearing loss is in fact etiologically/causally related to his military service. As such, the Veteran's claim for service connection must be granted.     







ORDER

Entitlement to service connection for hearing loss is granted 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


